Citation Nr: 0922672	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a left foot 
bunionectomy, claimed as secondary to service-connected 
postoperative scar of the left foot. 

2. Entitlement to service connection for bilateral pes 
planus. 

3. Entitlement to service connection for bilateral plantar 
fasciitis. 

4. Entitlement to service connection a right knee condition. 

5. Entitlement to service connection for residuals of a 
hysterectomy, claimed as a gynecological condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

In November 2007, the Board remanded the claims for further 
development. 

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for a left 
foot bunionectomy, claimed as secondary to service-connected 
postoperative scar of the left foot; service connection for 
bilateral plantar fasciitis; and service connection for the 
residuals of a hysterectomy being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of bilateral 
pes planus. 

2. The Veteran does not have a right knee disorder that was 
caused or aggravated by any incident of active service or any 
service-connected disorder. 


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral pes planus have not been approximated. U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2. The criteria for a grant of service connection for a right 
knee disorder have not been approximated. U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in March 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in April 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of her claim. VA 
medical treatment, service medical treatment evidence and 
private medical records, are all associated with the claims 
folder. 

The Veteran has also been afforded VA medical examinations 
towards development of the claims decided.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

There are no known additional records or information to 
obtain, and the Veteran testified before a VLJ at a Travel 
Board hearing in March 2007. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with her claims.


Service Connection- 

The Veteran seeks service connection for bilateral pes planus 
and a right knee disorder. She stated that she was treated 
for the condition of pes planus while on active duty and that 
she continues to have a foot disorder.  She also maintains 
that she injured her right knee playing basketball in service 
and she continues to have right knee complaints to this date. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for bilateral pes planus 
because the Veteran does not presently have the disorder.  
Service connection for a right knee disorder is denied 
because the medical evidence of record does not link any 
present disorder to her active service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  


Bilateral Pes Planus and Right Knee Disorder:

Service medical records show no findings of pes planus or a 
right knee condition on enlistment examination in 
August 1984. The Veteran was treated for plantar fasciitis in 
service and for removal of a needle from the left foot - as 
to the removal of the needle, she is presently in receipt of 
service connection for the disorder and to the extent that 
any overlapping symptomatology may be recognized, such a 
grant would be inappropriate as it would constitute improper 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered. That is, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993

In September 1989, she was seen for a follow-up of the left 
foot, status post pin removal. There was tenderness along the 
dorsal incision of the left foot. The assessment was status 
post pin removal. In April 1987 and May 1988, x-rays of the 
right foot after complaints of pain resulted in normal 
findings, subsequent to a change of orthotic inserts. As for 
the Veteran's right knee, she complained of right knee pain 
on occasion from May 1985 to February 1992. The diagnoses 
were patellofemoral syndrome, retropatellar pain syndrome and 
chondromalacia. In April 1992, she signed a statement 
indicating that she did not desire to undergo a separation 
examination from service. 

Three years after service, the Veteran was seen for a 
contusion of the right knee. She underwent an x-ray of the 
right knee in November 1995. The x-ray showed a normal knee. 
In August 2004, she complained of right knee pain. However, 
while there was tenderness over the medial and lateral right 
knee, examination showed full range of motion. The impression 
was right knee pain. In follow-up testing in  August 2004, a 
magnetic resonance imaging (MRI) test of the right knee 
showed contusion of the posterolateral corner of the lateral 
tibia. Minimal amount of fluid was shown at the fibulo-tibial 
joint. In September 2004, she began bicycle riding and 
exercises with some relief achieved from injections in the 
knee. 

The Veteran underwent a VA orthopedic consultation for right 
knee arthralgia in November 2005. She gave a history of an 
injury playing basketball in 1987 or 1988 while in the 
military. The assessment was that the Veteran had a 
description of mostly patellofemoral-type arthritis, but that 
she had "pain everywhere, " and it was noted that she had a 
hard time isolating her pain in the knee. X-rays of the knee 
were again essentially negative. The assessment was knee 
arthrosis, likely patellofemoral joint. A follow-up was 
scheduled for three weeks. 

The Veteran was also seen in November 2005 in the podiatry 
clinic for various podiatric complaints. It was noted that 
she continued to have a medial longitudinal arch that 
collapsed significantly during weightbearing. The preliminary 
assessment was pes planus, bilaterally with severe plantar 
fasciitis on the left. In February 2006, the Veteran was seen 
in podiatry for complaints of an immobilizing cast that was 
irritating her left leg. The assessment was pes planus, 
bilaterally with Morton's neuroma, left foot third and fourth 
interspace, in need of long-term immobilization. 

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in March 2007. The Veteran stated that she 
was playing basketball in service, got pushed, and injured 
her knee. She went to sick call and they stated that nothing 
was broken. She also testified that she was unaware that she 
had flat feet until October 2006, when her VA doctor so 
advised her. 

Pursuant to the Board's November 2007 remand, the Veteran 
underwent a VA examination in November 2008. The examiner 
reviewed the claims folder, took a complete history from the 
Veteran, and performed a complete examination of both feet 
and the right knee. She related that she injured the right 
knee playing basketball in service, was told to put some ice 
on the knee, and after conservative management, was released. 
She was active, x-rays were negative, and she was never put 
on restriction. For 10 years, she was fine with the knee and 
in 1998, she started having an episode and received several 
injections for patellofemoral dysfunction. 

As for her feet, x-rays showed a bunion on the right and 
hallux valgus on the left and right. She showed no signs of 
arthritis and on weightbearing film she had a "nice arch." 
The examiner stated that the Veteran had an arch on 
weightbearing which showed that she did not have flatfeet on 
the left or the right. She presented with tightness of the 
Achilles tendon and of plantar fascia. The examiner also 
stated that she had patellofemoral syndrome that could not be 
explained with a basketball injury she sustained in 1988, 
since she was asymptomatic for 10 years before having knee 
problems. 

After a thorough review of the record,, there is no present 
medical evidence showing that the Veteran has bilateral pes 
planus. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
Although there was one time during service that pes planus 
was diagnosed, there was no showing on entrance examination 
of pes planus; no complaints of pes planus in service, and 
the Veteran testified that she did not know that she had pes 
planus until her VA doctor told her, many years after 
service. On the two occasions that pes planus were noted 
after service, once in 2005 and once in 2006, there is no x-
ray evidence of record showing pes planus. Most recently, on 
VA examination of November 2008, the VA examiner specifically 
stated that the veteran did not have pes planus and that 
there was no x-ray evidence of pes planus, as there was a 
"nice arch" visible on the films. Since there is no showing 
of pes planus on film, and the Veteran was not aware of 
having pes planus until told after service, and she made no 
complaints thereof, service connection for bilateral pes 
planus is not warranted.

As for the claim for service connection for a right knee 
condition, although the Veteran made right knee complaints in 
service, and was diagnosed with patellofemoral syndrome, 
retropatellar pain syndrome and chondromalacia, there were no 
other right knee complaints until three years after service 
and competent medical evidence has ruled out a connection 
between the in-service symptoms and the current symptoms. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

In service, the Veteran complained of a contusion of the 
right knee, and the x-rays at that time proved negative. The 
next complaint of right knee pain reflected in the record was 
not until 2004, nine years post-service. 

The Board determined that given the Veteran's testimony of 
in-service complaints and medical indications of post service 
complaints of a knee condition, a comprehensive VA orthopedic  
examination should be afforded the Veteran, pursuant to VA's 
duty to assist. McClendon, supra.  The Veteran was then 
provided an orthopedic examination in November 2008, to 
obtain an opinion as to the etiology of the Veteran's right 
knee complaints. The VA examiner stated, in pertinent part, 
that the Veteran did have patellofemoral syndrome of the 
right knee, but the syndrome could not be explained with an 
injury occurring in service, since she was asymptomatic for 
so many years after service. There is no link between the 
Veteran's present patellofemoral syndrome and an event in 
service. As such, service connection for a right knee 
condition is not warranted. 
  


ORDER

Service connection for bilateral pes planus is denied. 

Service connection for a right knee condition is denied. 


REMAND

There is additional development necessary prior to final 
adjudication of some of the issues on appeal. 

Initially, the Veteran's claim for new and material evidence 
to reopen the claim for service connection for bunionectomy, 
secondary to service-connected post-operative scar of the 
left foot, was remanded in November 2007 for VA to comply 
with the requirements set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). The Court held that VCAA requires, in the 
context of a claim to reopen on the basis of new and material 
evidence, that VA examine the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Failure to provide this notice is 
generally prejudicial. On remand, the RO/AMC provided the 
incorrect bases for the initial denial of the prior claim. 
The RO/AMC must provide the correct initial denial for 
service connection for a bunionectomy, the type of evidence 
to substantiate the claim, and the laws and regulations for 
secondary service connection. 

Secondly, the November 2007 remand indicated that the Veteran 
undergo a VA examination with regard to the Veteran's claim 
for service connection for bilateral plantar fasciitis, and 
offer an opinion as to whether the Veteran's bilateral 
plantar fasciitis was causally or etiologically related to 
symptomatology shown in the Veteran's service medical 
evidence. Moreover, it was stated that a clear rationale for 
all opinions was required. The Veteran underwent a VA 
examination in November 2008. The examiner indicated that the 
Veteran had plantar fasciitis; however the examiner did not 
indicate the etiology of the Veteran's plantar fasciitis, 
whether it was related to service, and did not provide a 
rationale for his opinion. This must be done and requires 
that the Veteran undergo additional VA examination. 

Finally, the November 2007 remand indicated that the Veteran 
undergo a VA examination with regard to the Veteran's claim 
for service connection for residuals of hysterectomy, and 
offer an opinion as to whether the Veteran's residuals of 
hysterectomy was causally or etiologically related to 
symptomatology shown in the Veteran's service medical 
evidence. Moreover, it was stated that a clear rationale for 
all opinions was required.  

It is unclear whether the examiner reviewed the record prior 
to the examination of the Veteran. The examiner stated 
incorrect findings, such as the Veteran's hysterectomy 
occurred in 1992, which was the year she was released from 
active duty, and her hysterectomy occurred in 1996, four 
years after service. The examiner  also observed that:

1.	The Veteran had uterine fibroids while in 
service, (a finding not previously noted by any 
other examiner or apparent from the record) and 
that;

2.	The Veteran's hysterectomy "was due to uterine 
fibroids."  

Thus, if the examiner's observation of the presence of 
uterine fibroids in service is correct, he has suggested that 
the Veteran's hysterectomy was therefore caused by an in-
service event.  

The Board is unable to ascertain the basis of the opinions in 
question and cannot evaluate such evidence on its own 
cognizance. Allday v. Brown, 7 Vet. App. 517 (1995); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). A clarifying medical 
examination will be directed.

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for plantar 
fasciitis, residuals of hysterectomy, or 
left foot bunionectomy that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the veteran of what 
evidence would substantiate her 
application to reopen her claim of 
service connection for a left foot 
bunionectomy, secondary to service-
connected postoperative scar of the left 
foot. Additionally, the RO/AMC should 
provide the Veteran with the laws and 
regulations for secondary service 
connection in accordance with 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

3. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive orthopedic examination, 
including any necessary radiographic or 
other studies, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether bilateral 
plantar fasciitis was caused or 
aggravated by any incident of active 
military service. The examiner must 
state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

4. The RO/AMC will return the Veteran's 
claims folder to the examiner who 
conducted the November 2008 gynecological 
examination for an addendum. After 
reading the claims folder, the examiner 
must clarify  the following:

a.  Did Veteran developed uterine 
fibroids or any other gynecological 
disorder during or as a result of 
active military service?  If the 
examiner concludes that uterine 
fibroids developed during active 
service, he must state the basis for 
such an opinion.  


b.  If uterine fibroids developed in 
or as a result of active military 
service, was the Veteran's October 
1996 hysterectomy as a result of 
such fibroids, or any other in-
service symptoms or event?  The 
examiner must state the basis for 
such an opinion.  

c.  If the examiner who conducted 
the November 2008 examination is not 
available, or is no longer employed 
by VA, the Veteran must be accorded 
a comprehensive gynecological 
examination, including any necessary 
studies, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

(1). The claims folder and a 
copy of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

(2). The examiner must express 
an opinion as to:

(a)  Whether the Veteran 
developed uterine fibroids 
during or as a result of 
active service;
        
(b)  If the Veteran 
developed uterine fibroids 
during or as a result of 
active service, whether 
the Veteran's October 1996 
hysterectomy was a result 
of such fibroids, or any 
other in-service symptoms 
or event?    

(c).  Whether the 
residuals of a 
hysterectomy were caused 
or aggravated by any 
incident occurring in 
active military service, 
to include excessive 
bleeding in service. 

Any and all examiners must state the 
medical basis for any opinion 
expressed. If the examiner is unable 
to state an opinion without a resort 
to speculation, he or she should so 
state. 

5. Thereafter, the RO/AMC will 
readjudicate the issues of a petition to 
reopen the claim of service connection 
for a left foot bunionectomy, claimed as 
secondary to service-connected 
postoperative scar of the left foot, 
service connection for bilateral plantar 
fasciitis, and service connection for 
residuals of hysterectomy, claimed as a 
gynecological condition. 

The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail or raise additional 
issues as to the cause of the disorders 
for which the Veteran seeks service 
connection, the RO/AMC must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, she and 
her representative, should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on new and material evidence, 
service connection, and secondary service 
connection. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


